DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “amplifier” must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Figure 2, reference number 245 is shown, but fails to be mentioned in the Specification.
In Figures 3A and 3B, reference number 330 is shown, but fails to be mentioned in the Specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is recited in the claims that a first end of a first coil and a tone altering signal processor are coupled to an amplifier output. This is neither shown in the Drawings nor described in the Specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to the recitation of an amplifier in claim 1, it is unclear how the first end of the first coil and the tone altering signal processor are coupled to an amplifier output, when it is generally known in the art that signals are fed into the input of an amplifier and not the output. In the instant case, given there is no mention of any other signal generating elements, it is unclear what the Applicant intends by their invention having no signal to amplify before the coils. Therefore, claim 1 is incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01; and is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  
Further in claim 1, the tone altering signal processor is recited as coupled to an end of the second coil and the amplifier, however, as discussed above, the amplifier is not shown at all, and the tone altering signal processor is shown in the Drawings as coupled to the end of the first coil, with the output of the tone altering signal processor joining with the end of the second coil. Please clarify.
Claim 13 recites the limitations "the first bobbin", “the second bobbin”, and “the at least one inductor”.  There is insufficient antecedent basis for these limitations in the claim, given there is no previous mention of said elements in preceding claim 1.
The remaining claims depend form and therefore include the rejected limitations discussed above.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the US patent to Shattil (5,523,526).
The claims are being examined using the best understanding of the limitations currently available. 
In terms of claims 1, Shattil teaches a device for stringed instruments (see Figure 7) comprising a first coil (131)  wound around a first plurality of north and south poles, wherein a first end of the first coil (131) is coupled directly to an amplifier (136), a second coil (138, 139) wound around a second plurality of north and south poles, and a tone altering signal processor (132’, 134’, expanded in Figure 8E) coupled to an end of the second coil (138, 139) and the amplifier (see Figure 7). (See also Figure 18B)
As for claims 2 and 3, Shattil teaches the tone altering signal processor comprising multiple components such as an inductor (see Figures 8E and 18B, column 17, lines 46-61 and column 27, line 65 – column 28, line 31), a capacitor (see Figure 8E and references cited above) and a potentiometer, or variable resistor (see column 28, lines 35-38).
As for claims 4 and 5, Shattil teaches the ability to couple the elements in series or parallel (see Figure 8E).
As for claims 6 and 7, Shattil teaches the coils wound opposite from one another (i.e. clockwise and counterclockwise) (see column 9, lines 54-57 and column 16, lines 43-47).
As for claim 8, Shattil shows the coils coupled in parallel (see Figure 7).
As for claims 9 and 10, Shattil shows four strings with four pole pieces (see Figure 17), and also teaches that the device can be used with a guitar (see column 1, lines 35-41), which is known in the art to have six strings; therefore, the device can comprise six pole pieces, one for each string.
As for claims 11 and 12, Shattil shows the poles having north and south magnetic ends and teaches the inclusion of ferromagnetic core materials (see Shattil claim 7).
As for claim 13, Shattil teaches elements within an encasing, enclosure or capsule (340) (see Figure 19).
As for claim 14, Shattil teaches a plurality of strings (18), each string passing over a pole (see Figure 17).
As for claim 15, Shattil again teaches the application of the device within a guitar and also, given four strings are shown in Figure 17, the application within a bass guitar as well.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the Notice of References Cited provided by the Examiner, in particular the US patents to Osborne et al. (5,932,827), Hoover et al. (4,941,388 and 5,070,759), and Nakamura (5,189,241).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        07/01/2022